101 F.3d 685
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.UNITED STATES of America, Appellee,v.George RIVERA, Defendant-Appellant.
No. 95-1643.
United States Court of Appeals, Second Circuit.
May 24, 1996.

Appearing for Appellant:  George Rivera pro se, Lewisburg, Pa.
Appearing for Appellee:  Alexandra Rebay, Ass't U.S. Att'y, SDNY, N.Y., N.Y.
S.D.N.Y.
AFFIRMED.
Before KEARSE, WINTER and CALABRESI, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Southern District of New York, and was submitted by appellant pro se and by counsel for appellee.


2
ON CONSIDERATION WHEREOF, it is now hereby ordered, adjudged, and decreed that the order of said District Court be and it hereby is affirmed, substantially for the first reason stated in Judge Kram's order dated August 23, 1995, to wit, that appellant has failed to indicate a nonfrivolous argument for which a transcript would be needed, see 28 U.S.C. § 753(f);   United States v. McCollum, 426 U.S. 317, 328 (1976).